Citation Nr: 0811735	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  00-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative residuals of basal cell carcinoma of the right 
side of the nose. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1969, and from March 1971 to November 1977.  He was born in 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2000 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the pending appeal, in a rating decision in December 
2002, the RO granted entitlement to service connection for 
postoperative residuals of basal cell carcinoma of the left 
cheek and assigned an evaluation of 0 percent 
(noncompensable) effective from June 21, 1999.  Accordingly, 
that issue is no longer on appeal.  The veteran also has 
service connection for bilateral defective hearing, for which 
a noncompensable rating is also assigned.

In a decision in April 2005, the Board remanded the issue on 
the front cover of this decision.  The Board also denied 
entitlement to an evaluation in excess of 10 percent for 
scar, residuals of shell fragment wound of the left frontal 
region, with craniectomy and plate insertion.  However, the 
Board assigned a separate 50 percent rating for loss of 
skull, both inner and outer tables, as a residual of shell 
fragment wound of the left frontal region with craniectomy 
and plate insertion; and a separate 10 percent rating for 
dementia due to brain trauma as a residual of shell fragment 
wound of the left frontal region with craniectomy and plate 
insertion.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

As of August 30, 2002, pertinent criteria changed for the 
herein concerned disability when, as is the usual case, in 
general, benign neoplasms are rated as scars.  

In this case, however, given the evidence with regard to 
cancer involving the cheek, etc., and other subsequent 
clinical findings of record, it is unclear whether the nose 
area is now most appropriately considered as a benign 
neoplasm.  If not, entirely other criteria may be applicable, 
none of which has been addressed to date.

Moreover, in cases such as this when the appeal is from the 
initial grant of service connection, the Board will consider 
entitlement to staged ratings to compensate for periods since 
the filing of the claim when the disability may have been 
more severe than at other times during the course of the 
claim and appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

At the time of the 2005 Board remand, it was noted that the 
veteran had been ill for some time and had been unable to 
appear for a 2002 special examination to assess the residuals 
of his basal cell carcinoma on the right side of his nose.  
He had been confined to a nursing home.  Nonetheless, he 
indicated that he felt his condition had worsened with regard 
to that disability since he was last examined.

Pursuant to the Board's 2005 remand, the veteran was 
scheduled for a VA examination, for which he again failed to 
report.  However, the other clinical evidence of record would 
tend to reflect that he remained in a nursing home facility, 
was not ambulatory, and otherwise may have had justification 
for not appearing for such an examination.  For instance, he 
also had other significant medical problems which may have 
precluded such an examination, and because of his other 
medical problems, the veteran now speaks through his 
computer.

The clinical record reflects that he was collaterally seen 
for a limited skin "observation" in July 2005, the only 
pertinent notation of which was the absence of current skin 
cancer involving his face or nose. 

The February 2008 written presentation by his representative 
suggests that the examination notification letter was sent to 
an inaccurate address, and thus the veteran was never 
formally notified of the scheduled examination.  The 
representative more specifically and quite forcefully argues 
that he has been prejudiced by the lack of a current 
examination.  The representative has cited the provisions of 
Stegall v. West, 11 Vet. App. 268 (1998).  In that regard, 
Stegall states that the Board is obligated by law to ensure 
that the RO complies with its directives. "[A] remand by . . 
. the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  In other words, where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  The representative 
asks that the case be again remanded for another VA 
examination to be scheduled.

Thus, the Board finds itself in a bit of a dilemma in this 
case.  Give his general health and incapacitations, the Board 
is loath to unnecessarily put the veteran through another 
examination.  However, the evidence does indeed remain less 
than either current or complete for an equitable assessment; 
the veteran appears to want and is in fact entitled to a new 
examination if possible; and his representative is quite firm 
in that regard.  Finally, the requirements of the prior Board 
remand indeed remained unfulfilled, an error perhaps 
compounded by the lack of adequate notice, thus raising the 
elements of Stegall, supra.

In addition, during the pendency of this appeal, the Court 
issued a decision with provided additional notice 
requirements for increased-compensation claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, 
notice must (1) inform the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) provide at least general notice of the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result); 
(3) advise the claimant that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 43-44.  The 
Board is confident the RO will ensure that all required VCAA 
notice has been provided to the veteran in this case.  

Accordingly, and although the Board sincerely regrets the 
additional delay, it is necessary to ensure that the veteran 
is afforded due process, and the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Assure compliance with the provisions 
of the precedential decision of the Court 
in Vazquez, discussed above.

3.  If feasible, the veteran should be 
given a comprehensive dermatological 
examination to determine the nature and 
extent of residuals of his basal cell 
carcinoma on the right side of his nose.  
The claims file should be made available 
to the examiner, and all findings should 
be fully recorded.  Photos and other 
accurate measurements of the extent of 
involvement should be taken, if possible.  
If the area is no longer best described as 
a benign neoplasm, this should also be 
discussed.  And if an examination cannot 
be undertaken, the details thereof should 
be placed in the file.

4.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
comprehensive SSOC should be issued and 
the veteran and his representative 
provided a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J.  MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


